DETAILED ACTION
Status of Claims
This office action is in response to the applicant’s response filed on 10/25/2021.
Claims 8-9 and 16 are canceled.
Claims 1-7, 10-15, and 17 are pending.

Notice of Pre-AIA  of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/24 /2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in communications with the applicant’s representative, James Bunts, on November 10, 2021, and November 16, 2021, respectively.
Please recall all prior versions of the claims with the amended claims below, wherein,
Claims 8-9 and 16 are canceled.
Claims 1-7, 10-15, and 17 are pending.

The amended claims:
1.	(Currently Amended)  A computer-implemented method of verifying ownership of a computer software after installation and prior to execution of the computer software using a distributed hash table and a peer-to-peer distributed ledger, the method comprising:
installing, by a second user (U2), an executable of the computer software on a processing device associated with the second user (U2);
determining, from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distribution ledger, a hash value (H2) representative of details of the computer software and a second user public key (PU2) associated with the second user (U2);
determining a second public key (P2) associated with the second user (U2) from an entry retrieved from the distributed hash table using the hash value (H2) as the key of a key-value pair stored on the distributed hash table;
comparing the second user public key (PU2) and the second public key (P2);       [[ and]]
verifying the ownership of the computer software based on the comparing of the second user public key (PU2) and the second public key (P2);
determining a generator value (GV);
determining a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2);
determining a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1);
determining a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1); and
encrypting, before installing the executable of the computer software, the executable of the computer software with the common secret (CS) to generate an encrypted executable of the computer software, wherein the encrypted executable of the computer software is decrypted by:
determining the common secret (CS) based on the first user second public key (P2U1) and the second user second private key (V2U2); and
decrypting the encrypted executable of the computer software with the common secret (CS) to generate a decrypted executable of the computer software.
2.	(Currently Amended)  The method of claim 1, wherein comparing the second user public key (PU2) and the second public key (P2) comprises determining whether the second user public key (PU2) and the second public key (P2) match, or correspond, or there is an association between the second user public key (PU2) and the second public key (P2) or that they belong to a same cryptocurrency wallet, or are derived from a common seed.
3.	(Previously Presented)  The method of claim 1, wherein the computer software comprises a header and a body.
4.	(Original)  The method of claim 3, wherein the header comprises a hash value of the body of the computer software.
5.	(Previously Presented)  The method of claim 3, wherein the header further comprises the hash value (H2) of a data associated with the computer software or a licence.
6.	(Previously Presented)  The method of claim 3, wherein the body of the computer software comprises the executable of the computer software.
7.	(Currently Amended)  The method of claim 5, wherein:
the transaction on the peer-to-peer distributed ledger is a Pay-to-Script-Hash (P2SH) transaction; or 
the hash value (H2) is based on a concatenation of [[the ]]data (D1) and the executable or a hash of the executable of the computer software, or is based on a hash of the concatenation of the data (D1), the executable or a hash of the executable or of the computer software and additional information;  or
the method comprises the step of sending a message to a participating node of the distributed hash table, the message comprising the hash value (H2) as a key of a key-value pair, and the data (D1) and a further hash value (H1) as a value of the key-value pair, and assigning, by a participating node, an index in the distributed hash table to the key-value pair.
8-9.	(Cancelled)
10.	(Currently Amended)  The method of claim 1[[9]], further comprising: decrypted executable on the processing device associated with the second user (U2). 


11.	(Currently Amended)  The method of claim 1[[0]], further comprising executing instructions of the decrypted executable of the computer software on the processing device associated with the second user (U2) after verifying the ownership of the computer software.
12.	(Original)  The method of claim 11, wherein before executing instructions the method further comprises:
determining an activation key (AK) from the second user (U2); and
executing instructions of the decrypted executable of the computer software based on the activation key (AK) on the processing device associated with the second user (U2).
13.	(Currently Amended)  The method of claim 1[[8]], wherein before encrypting the executable of the computer software, the method further comprises:
determining [[the ]]data (D1) associated with the computer software;
determining a first hash value (H1) of the computer software;
determining the second hash value (H2) based on the data (D1) and the computer software;
sending, over a communications network, the data (D1), the first hash value (H1) and the second hash value (H2) to an entry for storage in the distributed hash table, wherein the second hash value (H2) is a key of a key-value pair and the data (D1) and the first hash value (H1) are a value in the key-value pair; and
determining the metadata (M) comprising the second hash value (H2) for storage on the peer-to-peer distributed ledger.
14.	(Currently Amended) A storage medium comprising instructions thereon, the instruction when executed [[to ]]cause a processing device to:
determine, from a metadata (M) in a redeem script of a transaction record stored on [[the ]]a peer-to-peer distributed ledger, a hash value (H2) representative of details of [[the ]]a computer software and a second user public key (PU2) associated with a second user (U2);
determine a second public key (P2) associated with the second user (U2) from an entry retrieved from [[the ]]a distributed hash table using the hash value (H2) as the key of a key-value pair stored on the distributed hash table;
compare the second user public key (PU2) and the second public key (P2);[[ and]]
verify [[the ]] ownership of the computer software based on the comparing of the second user public key (PU2) and the second public key (P2);
determine a generator value (GV);
determine a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2);
determine a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1);
determine a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1); and 
encrypt, before installing the executable of the computer software, the executable of the computer software with the common secret (CS) to generate an encrypted executable of the computer software, wherein the encrypted executable of the computer software is decrypted by:
determining the common secret (CS) based on the first user second public key (P2U1) and the second user second private key (V2U2); and
decrypting the encrypted executable of the computer software with the common secret (CS) to generate a decrypted executable of the computer software.

15.	(Currently Amended)  A computer system for verifying ownership of a computer software after installation and prior to execution using a distributed hash table and a peer-to-peer distributed ledger, the system comprising a processing device associated with a node on a peer-to-peer network of nodes, configured to:
determine, from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distributed ledger, a hash value (H2) representative of details of the computer software and a second user public key (PU2) associated with a second user (U2);
determine a second public key (P2) associated with the second user (U2) from an entry retrieved from the distributed hash table using the hash value (H2) as the key of a key-value pair stored on the distributed hash table;
compare the second user public key (PU2) and the second public key (P2);[[ and]]
verify the ownership of the computer software based on comparing the second user public key (PU2) and the second public key (P2);
determine a generator value (GV);
determine a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2);
determine a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1);
determine a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1); and
encrypt, before installing the executable of the computer software, the executable of the computer software with the common secret (CS) to generate an encrypted executable of the computer software, wherein the encrypted executable of the computer software is decrypted by:
determining the common secret (CS) based on the first user second public key (P2U1) and the second user second private key (V2U2); and
decrypting the encrypted executable of the computer software with the common secret (CS) to generate a decrypted executable of the computer software.
16.	(Cancelled)  
17.	(Currently Amended)  The method of claim 1, further comprising:
installing, by the second user (U2), [[an ]]the executable of the computer software on [[a ]]the processing device associated with the second user (U2);
wherein the second user public key (PU2) is included in the metadata (M) in an output script of the transaction, further wherein the metadata is based on a hash value (H2) of data (D1) associated with the computer software, a license of the computer software, an identifier relating to the software, or indicative of [[the ]]a location of the computer software; and
determining that the second public key (P2) is associated with the second user (U2) from the entry retrieved from the distributed hash table comprises using the hash value (H2) as the key of a key-value pair stored on the distributed hash table.

Allowable Subject Matter
Claims 1-7, 10-15, and 17 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance over prior art:
Claims 1 and 14-15 disclose a method, a non-transitory storage medium, and a system for verifying ownership of a computer software for installation using a peer-to-peer distributed ledger and a distributed hash table. A second user public key (PU2) associated with a second user and a hash value of the computer software are obtained from a metadata in a redeem script of a transaction stored on a peer-to-peer distributed ledger. A second public key (P2) associated with the second user is retrieved from a distributed hash table using the determined hash value as a key. The ownership of the computer software is verified based on the comparing of the second user public key (PU2) with the second public key (P2). The computer software is encrypted with a common secret that is determined based on a generated second user second public key and a generated first user second private key. The encrypted computer software is decrypted with the common secret that is determined based on the first user second public key and the second user second private key. 
Claim 1 recites: “A computer implemented method of verifying ownership of a computer software after installation and prior to execution of the computer software using a distributed hash table and a peer to peer distributed ledger, the method comprising: installing, by a second user (U2), an executable of the computer software on a processing device associated with the second user (U2); determining, from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distribution ledger, a hash value (H2) representative of details of the computer software and a second user public key (PU2) associated with the second user (U2); determining a second public key (P2) associated with the second user (U2) from an entry retrieved from the distributed hash table using the hash value (H2) as the key of a key value pair stored on the distributed hash table; comparing the second user public key (PU2) and the second public key (P2); verifying the ownership of the computer software based on the comparing of the second user public key (PU2) and the second public key (P2); determining a generator value (GV); determining a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2); determining a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1); determining a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1); and encrypting, before installing the executable of the computer software, the executable of the computer software with the common secret (CS) to generate an encrypted executable of the computer software, wherein the encrypted executable of the computer software is decrypted by: determining the common secret (CS) based on the first user second public key (P2U1) and the second user second private key (V2U2); and decrypting the encrypted executable of the computer software with the common secret (CS) to generate a decrypted executable of the computer software.”
The closest prior arts of record are as follows:
Cohen (US 20120272336 A1) (“Cohen”)
Feeney et al. (US 20170324711 A1) (“Feeney”)
Belshe et al. (US 20150120569 A1) (“Belshe”)
Smith et al. (US 20170316390 A1) (“Smith”)
LE SAINT et al. (US 20160241389 A1) (“Le Saint”)
Berger et al. (US 20150264077 A1) (“Berger”)
Cohen discloses a method for determining a resource and verifying the ownership of the resource. A user key associated with a user and an identifier of a digital asset are determined from a transaction request. A second key associated with the resource is retrieved from an entry of a separate resource. A verification engine determines a match between the user key included in the request and the second key associated with the resource to determine the ownership of the resource. The user can access the resource after the ownership of the resource is verified.
Feeney discloses a system and a method for confirming and transferring information from one party to another via blockchain escort, using central and decentralized databases acting as online storage providers. The system provides a way to affirm ownership of the file and transfer its content (or its ownership itself) to a specified third party via transactions on a blockchain. The system proves the ownership of a digital asset associated with a blockchain address or a public key in a transaction record stored on a blockchain ledger. A script of the transaction stored on the ledger includes a hash value of the digital asset which can be used as a key to retrieve information on a separate storage resource, such as a distributed hash table.
Belshe discloses a processing device that is configured to generate a first public-private key pair and to receive public keys of two or more second public-private key pairs. A digital currency address is generated using the received public keys and the generated public key. The processing device may insert the public key in a metadata field and/or a script of a transaction. The data can be encoded into the script without affecting the result of running the script, so that the processing device may modify the script to embed data, such as metadata, in the script.
Smith discloses a method and a system for providing attestation of information by an attestor, including receiving the information and a public key, applying a hash function to the information, combining the hash with the public key to generate a public attest key, generating an attestation address, and communicating a signed transaction to a centralized or distributed ledger for storage at the attestation address. A multisig attestation address comprises two or more public keys and is created using the Pay to Script Hash (P2SH) protocol.
Le Saint discloses a system and a method for confidential communication management. A blinded public key may be generated by multiplying a public key with a cryptographic nonce, such as a random or pseudo-random number, and a private key may be multiplied by the nonce to generate a blinded private key. When a request message between a server and a client device is transferred, a one-time client key pair is generated by blinding the static key pair with the nonce. At the same time, the second server public key and/or the second server private key can be blinded using a nonce. The shared secret can be determined using the blinded static server private key and the one-time client public key. The request message can be encrypted by a request session key which may be generated based on the shared secret.
Berger discloses a system for monitoring system events that help conclude whether software installed on one or multiple of computers have malicious intentions. A virtual machine image can host software installed from software packages that contain signed files, such as signed executables, which is indicated by the key attached to the software packages. The public keys are collected for verifying the signatures on the installed software.
The cited references, alone or in combination, do not teach the specific combination of determining, from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distribution ledger, a hash value (H2) representative of details of the computer software and a second user public key (PU2) associated with the second user (U2); determining a second public key (P2) associated with the second user (U2) from an entry retrieved from the distributed hash table using the hash value (H2) as the key of a key value pair stored on the distributed hash table; determining a generator value (GV); determining a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2); determining a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1); determining a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1); and encrypting, before installing the executable of the computer software, the executable of the computer software with the common secret (CS) to generate an encrypted executable of the computer software, wherein the encrypted executable of the computer software is decrypted by: determining the common secret (CS) based on the first user second public key (P2U1) and the second user second private key (V2U2); and decrypting the encrypted executable of the computer software with the common secret (CS) to generate a decrypted executable of the computer software. Therefore, the claim of the instant application is not obvious over Cohen, Feeney, Belshe, Smith, Le Saint, and Berger for the reason given above. See also the applicant’s argument, filed on October 25, 2021, for additional reasons for allowance.
Yet even if missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Cohen because Cohen is not concerned about determining a user key and a hash value from a script of a blockchain transaction, or about locating the other user key via the determined hash value as a key.
Additionally, the combination of Cohen, Feeney, Belshe, Smith, Le Saint, and Berger clearly destroys the intent and purpose of Cohen, taken alone and/or in view of Feeney, Belshe, Smith, Le Saint, and Berger, a reference which, for example, retrieves a user key from a request and another user key from a storage directly, rather than determining a user key and the location of the other user key from a redeem script of a transaction record stored on a distributed ledger. Accordingly, the present invention is distinguishable over Cohen, taken alone and/or in view of Feeney, Belshe, Smith, Le Saint, and Berger, for this reason, as well.
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious. Foreign prior art and NPL search was conducted; however, no relevant prior art was found.
Accordingly, dependent claims 2-7, 10-13, and 17 incorporate allowable subject matter through their dependency and hence allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685